           Case 1:21-cv-03293-LTS Document 5 Filed 07/30/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL ROBERT BERG,

                              Plaintiff,
                                                                   21-CV-3293 (LTS)
                     -against-
                                                                        ORDER
STATE OF NEW YORK, et al.,

                              Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

        Plaintiff, who is currently incarcerated in Green Haven Correctional Facility, is

proceeding pro se and in forma pauperis. Plaintiff filed a 117-page complaint asserting claims

under 42 U.S.C. § 1983, alleging violations of his constitutional rights arising from events

occurring from 2010 until the present. By order dated June 14, 2021, the Court severed and

transferred the claims arising outside this District, and directed Plaintiff to file an amended

complaint within sixty days to address deficiencies in his original complaint in connection with

his claims arising in this District.

        Plaintiff submitted a letter to the Court on July 29, 2021, stating that the Court “woefully

misunderstood the intent of [his] original filing,” which took him 18 months to draft, and seeking

to hold this matter in abeyance to allow him to do the additional research necessary to comply

with the Court’s June 14, 2021 order. (ECF 4.) Plaintiff further claims that the number of exhibits

will “probably double” the “overall volume” of his pleading. In the alternative, Plaintiff asks for

permission to “withdraw[]” the complaint, “reserving his right to re-visit the actual issues at a

later date.” (Id.)

        The motion to hold the matter in abeyance is denied. But the Court grants Plaintiff an

extension of time to comply with the June 14, 2021 order. Plaintiff need not prove his
           Case 1:21-cv-03293-LTS Document 5 Filed 07/30/21 Page 2 of 2




allegations, provide documentary evidence, or cite case law. Accordingly, supporting documents

are not necessary. What the Court requires is a clear and concise account of the facts giving rise

to this action and how those facts support Plaintiff’s claim that Defendants violated his federally

protected rights.

       If Plaintiff wishes to withdraw this matter, he should file a motion of voluntary dismissal

under Federal Rule of Civil Procedure 41(a). 1

                                          CONCLUSION

       The motion to hold this matter in abeyance is denied. The Court grants Plaintiff an

extension of time to file an amended complaint. Plaintiff is directed to file an amended complaint

within sixty of the date of this order. If Plaintiff fails to comply within the time allowed, the

complaint will be dismissed for failure to state a claim upon which relief may be granted. 28

U.S.C. § 1915(e)(2)(B)(ii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    July 30, 2021
           New York, New York
                                                              /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                         Chief United States District Judge




       1
         Plaintiff is alerted that any such dismissal would be without prejudice to renewing his
claims, but only if he renews his claims within the applicable statute of limitations. See Fed. R.
Civ. P. 41(a)(1)(B).
